Title: To James Madison from William Jarvis, 26 May 1806 (Abstract)
From: Jarvis, William
To: Madison, James


                    § From William Jarvis. 26 May 1806, Lisbon. “I had the honor to address you the 3rd. Instant by the Brig Dido, Captn Saml Stinness via Marblehead & sent a duplicate by the ship Swift, Captn Price via New York.
                    “The British papers since confirm the Capture of Admiral Linois.
                    “The Alarm I mention’d in my last, as having been excited here in consequence of the Prussian Court having prohibited British Manufactures has entirely subsided. On the reverse, confidence is not only re-established, but it is the opinion of many that the Treaty of Neutrality entered into between France & this Country, at the Commencement of the present War, has lately been renewed. A Gentleman who has some opportunities of knowing, assured me a few day⟨s⟩ since that this was the fact, and that too at half the pric⟨e⟩ annually specified in the or⟨i⟩ginal. Had he said at doubl⟨e⟩ the sum, I should have placed the most unlimited credit in his information. Be it so or not, I cannot but be persuaded that this Country wi⟨ll⟩ not be forced into measures that will put to hazard its Neutrality.
                    “Within a few days, the boats belonging to the British Vessels of War in port have gone alongside of American Vessels in port, in some instances have asked leave of the Captain or Mate, & in some have gone onboard without it, but in all cases hav⟨e⟩ respected the protections & conduct⟨e⟩d themselves with civility. I shall notwithstanding certainly resist the Practice, both as an infringement of our National rights & the protection due to our flag in the ports of a Friendly Nation, and likewise to prevent custom sanctioning a practice, which in the event may prove highly injurious, embarrassing & vexatious, although at this moment little or no direct inconvenience results from it. The Commanders say that their orders are to impress no seamen with American protections; from which they seem to infer that they are authorised to enter our Vessels & take all seamen who have none. If such a construction is given to such orders, when the two Governments are supposed to be on the point of arranging their recent differences in the most friendly manner, what would be their conduct did a different disposition exist? It at least shews the necessity of immediately guarding against all encroachments. I shall Speak to the Deputy Consul General on the subject, and if the aggression is repeated apply to this Government. In either case it will be in the most temperate & amicable manner.
                    “The British Minister Lord Fitz-geral left here a few days since for England. He has leave of absence for a year. Lord Strangford, his Secretary of Legation is left Charge d’Affaires.
                    “Yesterday the French Ambassadors furniture was advertised for sale & the house he occupied to rent: so that it is now certain he will not return; and it may be from thence concluded that another will not shortly be sent. Mr Rayneval the Secretary of Legation remains as Charge d’affaires.
                    “Mr Erving arrived here from London the day before yesterday & the day after—to-morrow he will proceed on by post to Madrid. Yesterday being Diplomatick Audience day We waited on His Excellency Mr de Araujo: who received us with his accustomed politeness & attention. In the Audience Chamber we found the Nuncio & the French Chargé, to whom I introduced Mr Erving; observing that his short stay would prevent a visit to the Corps Diplomatick. The Spanish Ambassador, directly after, come out of the private room with the Minister, to whom I

introduced Mr Erving & in the evening We waited on him. He enquired, I thought, with considerable interest, as to the situation of affairs between the two Countries & seemed very solicitous to know why Mr Bowdoin had not gone to Madrid and when he was going. Mr Erving answered him generally. I have this morning written to His Excellency Mr de Araujo for a passport & an order for post horses, and to the Spanish Ambassador for a passport.
                    “The day before yesterday a Hamburger ship, was pursued by an eighteen gun ship of War, polacre rigged, supposed to be tripoline, as she corresponds with one that was examined by the Portugueze squadron at the mouth of the streights, about three weeks since, and as she was coming up with her (the Hamburger) fast, in a light wind with the assistance of sweeps, the Captain & Crew quit her & in about an hour after saw her taken possession of (by the Tripolines). It was about three leagues from the Rock of Lisbon they left her. I shall inform Commodore Campbell of the fact.
                    “When speaking of the recent boarding of our Vessels, I omitted to mention that an American seaman named Robert Ritchie, of the highth of five feet eight & a half inches, having a fair freckled complexion, red hair, blue eyes & a scar on the left breast, born at Baltimore in the state of Maryland, as appears by a protection No 752 granted at Savannah the 14th. May 1804 was impressed into the british Vessel of War Scout out of a british Merchantman in port. I sent to the British Dy. Consul, who referred to the Commander. Upo⟨n⟩ application to the Lieutenant, he declared he had no doubt but the Man would be given up, as he corresponded exactly with his protection, when the Captain came on board but the scout sailed the next morning without his being sent on shore. I shall forward the protection to Mr Lyman.”
                    Adds in a 28 May postscript: “Captn Vickery belonging to Norfolk, who arrived in St. Ubes four days since, was, a day or two before his arrival, examined by the Polacre, the Commander of which having looked at his passport let him proceed. Several Portuguze have been examined & suffered to pass.
                    “Yesterday about thirty transports passed here, under convoy of several Men of War, from England, said to have about five thousand Men on board, supposed to be destined for Sicily & Malta.”
                